DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (US 2015/0116053) in view of Tran et al. (US 6,423,575).
Re Claims 1, 10, 14 and 17: Stevenson et al. teaches header embedded filter for implantable medical device, which includes a hybrid circuitry assembly; a core assembly housing 102 having an inside surface and configured to enclose the hybrid circuitry assembly (¶ 211); and a tag/getter assembly {herein Stevenson teaches a moisture getter 278} configured to be situated adjacent the inside surface of the core assembly housing, the tag/getter assembly comprising an identification tag {herein RFID chip} (¶ 243-248+).
herein hydrogen getter structure 11} (see fig.# 4; col.6, lines 40+).
In view of Tran et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Stevenson hydrogen getter so as to eliminate the need for a separate insulation resulting in a minimal increase in mass gain from the moldable material.
Re Claims 2, 11 and 18: Stevenson et al. as modified by Tran teaches a device, wherein the tag/getter assembly is adhesively attached {herein epoxy}  to the inside surface of the core assembly housing (¶ 219+).
Re Claims 3, 14 and 19: Stevenson et al. as modified by Tran teaches a device, wherein the tag/getter assembly includes an adhesive tape that is attached to the inside surface of the core assembly housing and an identification tag that is situated between the adhesive tape and the inside surface of the core assembly housing (¶ 293+).
Re Claims 7, 9 and 12-13: Stevenson et al. as modified by Tran teaches a device, wherein the identification tag comprises an alignment feature configured to facilitate alignment of the identification tag during manufacturing (¶ 378+).
Re Claim 8: Stevenson et al. as modified by Tran teaches a device, wherein the alignment feature comprises a notch defined in one corner of the identification tag (¶ 336+).
Re Claim 16: Stevenson et al. as modified by Tran teaches a device, wherein the identification tag comprises a material configured to be detected in an x-ray image (¶ 14, 257-259).
Re Claim 20: Stevenson et al. as modified by Tran teaches a device, wherein the identification 260 tag is keyed so direction can be determined during manufacturing (¶ 240-245+).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach
Re Claim 4:  the hydrogen getter is situated on double- sided adhesive tape that is situated on single-sided adhesive tape that is adhesively attached to the inside surface of the core assembly housing, and wherein the identification tag is situated between the single-sided adhesive tape and the inside surface of the core assembly housing 
Re Claim 6: a core circuitry support structure configured to support at least a portion of the hybrid circuitry assembly, wherein the core circuitry support structure includes a frame defining a cavity configured to receive at least a portion of the hybrid circuitry assembly, an outer surface of the frame shaped to correspond to the inside surface of the core assembly housing. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greenberg et al. (US 2017/0252555) teaches flexible circuit peripheral nerve stimulator with low profile hybrid assembly.
Tran (US 2021/0113130) teaches hydrogen powered device.
Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887